
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-r



ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN
(2002 Restatement)


         First Effective September 1, 1990
As Restated Effective January 1, 2002

--------------------------------------------------------------------------------




ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN
(2002 Restatement)



TABLE OF CONTENTS


 
 
 
  Page

--------------------------------------------------------------------------------

PREAMBLES   1
SECTION 1    INTRODUCTION
 
2
 
1.1
Definitions
 
      1.1.1        Accounts         1.1.2        Affiliate        
1.1.3        Annual Enrollment Period         1.1.4        Annual Valuation Date
        1.1.5        Beneficiary         1.1.6        Code        
1.1.7        Committee         1.1.8        Compensation        
1.1.9        Disability         1.1.10    Effective Date        
1.1.11    Employer         1.1.12    ERISA         1.1.13    Excess Compensation
        1.1.14    Excess Savings Agreement         1.1.15    Event of Maturity  
      1.1.16    Participant         1.1.17    Plan         1.1.18    Plan
Statement         1.1.19    Plan Year         1.1.20    Principal Sponsor      
  1.1.21    Recognized Employment         1.1.22    Retirement Savings Plan    
    1.1.23    Unit Share         1.1.24    Valuation Date        
1.1.25    Vested       1.2 Rules of Interpretation       1.3 Transitional Rules
   
SECTION 2    ELIGIBILITY AND ENROLLMENT
 
5
 
2.1
Eligibility
 
    2.2 Special Eligibility Rule for Employees Eligible as of November 1, 2000  
    2.3 Special Eligibility Rule for Transition Benefit       2.4 Excess Savings
Agreement         2.4.1        Deferral Percentages        
2.4.2        Automatic Cancellation         2.4.3        Voluntary Cancellation
        2.4.4        Form of Agreement         2.4.5        Employer
Administrative Error       2.5 Specific Exclusion    

i

--------------------------------------------------------------------------------


SECTION 3    ADDITIONS TO ACCOUNTS
 
7
 
3.1
Excess Savings Additions
 
      3.1.1        Amount         3.1.2        Crediting the Account       3.2
Fixed Match Additions         3.2.1        Amount         3.2.2        Crediting
the Account         3.2.3        Eligible Participant       3.3 Performance
Match Additions         3.3.1        Amount         3.3.2        Crediting the
Account         3.3.3        Eligible Participant       3.4 Transition Benefit  
      3.4.1        Amount         3.4.2        Crediting the Account       3.5
Nonduplication of Benefits    
SECTION 4    ESTABLISHMENT AND ADJUSTMENT OF ACCOUNTS
 
9
 
4.1
Participant Accounts
 
      4.1.1.        Establishment of Accounts         4.1.2.        Adjustment
of Accounts         4.1.3.        Investment of Accounts        
4.1.4.        Rules       4.2 Dividend Adjustment for Phantom Stock       4.3
Antidilution Adjustment for Phantom Stock       4.4 Not Funded    
SECTION 5    VESTING ACCOUNTS
 
10
 
5.1
Full Vesting
 
 
SECTION 6    MATURITY
 
11
 
6.1
Events of Maturity
 
    6.2 Effect of Maturity upon Further Participation in Plan    
SECTION 7    DISTRIBUTION
 
12
 
7.1
Time of Distribution
 
    7.2 Modification of Initial Designation and Failure to Designate       7.3
Forms of Distribution       7.4 Distribution in Cash       7.5 Designation of
Beneficiaries         7.5.1        Right To Designate        
7.5.2        Failure of Designation         7.5.3        Disclaimers of
Beneficiaries         7.5.4        Definitions         7.5.5        Special
Rules         7.5.6        Spousal Rights       7.6 Death Prior to Full
Distribution       7.7 Facility of Payment    

ii

--------------------------------------------------------------------------------


SECTION 8    SPENDTHRIFT PROVISIONS
 
16
SECTION 9    AMENDMENT AND TERMINATION
 
17
 
9.1
Amendment and Termination
 
    9.2 Change in Control         9.2.1        In General        
9.2.2        Special Definitions         9.2.3        Amendment        
9.2.4        Termination of Employment         9.2.5        Pending
Distributions         9.2.6        Commutation of Installments        
9.2.7        Not Amendable    
SECTION 10    ADMINISTRATION
 
18
 
10.1
Authority
 
    10.2 Liability       10.3 Procedures       10.4 Claim for Benefits      
10.5 Claims Procedure         10.5.1        Original Claim        
10.5.2        Claims Review Procedure         10.5.3        General Rules      
10.6 Errors in Computations    
SECTION 11    PLAN ADMINISTRATION
 
20
 
11.1
Principal Sponsor
 
      11.1.1        Officers         11.1.2        Compensation and Organization
Committee         11.1.3        Board of Directors        
11.1.4        Amendment       11.2 Conflict of Interest       11.3 Administrator
      11.4 Service of Process    
SECTION 12    DISCLAIMERS
 
21
 
12.1
Term of Employment
 
    12.2 Employment       12.3 Source of Payment       12.4 Guaranty       12.5
Delegation    
APPENDIX A
 
A-1

iii

--------------------------------------------------------------------------------


ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN
(2002 Restatement)


        WITNESSETH: That

        WHEREAS, ADC TELECOMMUNICATIONS, INC., a Minnesota corporation (the
"Principal Sponsor"), by resolution of its Board of Directors, has heretofore
established and maintained a nonqualified, unfunded, deferred compensation and
supplemental retirement plan for the benefit of a select group of management or
highly compensated eligible employees, which in its most restated form, is
embodied in a document effective January 1, 2001 and entitled "ADC
Telecommunications, Inc. 401(k) Excess Plan (2001 Restatement);" and

        WHEREAS, The Principal Sponsor has reserved to itself the power to make
further amendments of the Plan documents; and

        WHEREAS, It is desired to amend and restate the Plan documents to be a
single document in the manner hereinafter set forth;

        NOW, THEREFORE, The Plan documents are hereby amended and restated,
effective as of January 1, 2002, to read in full as follows:

--------------------------------------------------------------------------------


SECTION 1

INTRODUCTION


        1.1    Definitions.    When the following terms are used herein with
initial capital letters, they shall have the following meanings:

        1.1.1    Accounts—the following Accounts will be maintained under the
Plan for Participants:

(a)Total Account—for convenience of reference, the separate unfunded and
unsecured general obligation of the Employer established with respect to each
person who is a Participant in the Plan in accordance with Section 2, including
the Participant's Excess Savings Account, Fixed Match Account, Performance Match
Account and Transition Benefit Account. (b)Excess Savings Account—the
bookkeeping account maintained for each Participant to which is credited the
voluntary deferral amounts specified in Section 3.1. (c)Fixed Match Account—the
bookkeeping account maintained for each Participant to which is credited the
fixed matching contribution amounts specified in Section 3.2. (d)Performance
Match Account—the bookkeeping account maintained for each Participant to which
is credited the performance matching contribution amounts specified in
Section 3.3. (e)Transition Benefit Account—the bookkeeping account maintained
for each Participant to which is credited the amount specified in Section 3.4.

        1.1.2    Affiliate—a business entity which is under "common control"
with the Employer or which is a member of an "affiliated service group" that
includes the Employer, as those terms are defined in section 414(b), (c) and
(m) of the Code. A business entity, which is a predecessor to the Employer,
shall be treated as an Affiliate if the Employer maintains a plan of such
predecessor business entity or if, and to the extent that, such treatment is
otherwise required by regulations under section 414(a) of the Code. A business
entity shall also be treated as an Affiliate if, and to the extent that, such
treatment is required by regulations under section 414(o) of the Code. In
addition to said required treatment, the Principal Sponsor may, in its
discretion, designate as an Affiliate any business entity which is not such a
"common control," "affiliated service group" or "predecessor" business entity
but which is otherwise affiliated with the Employer, subject to such limitations
as the Principal Sponsor may impose.

        1.1.3    Annual Enrollment Period—the time period designated by the ADC
Telecommunications, Inc. Corporate Benefits Department during which eligible
employees may, pursuant to rules established by the ADC Telecommunications, Inc.
Corporate Benefits Department, enroll in the Plan as Participants or change
their deferral percentages under the Plan. An Annual Enrollment Period for a
Plan Year will end no later than December 31 of the preceding Plan Year.

        1.1.4    Annual Valuation Date—each December 31.

        1.1.5    Beneficiary—a person designated by a Participant (or
automatically by operation of this Plan Statement) to receive all or a part of
the Participant's Total Account in the event of the Participant's death prior to
full distribution thereof. A person so designated becomes a Beneficiary after
the death of the Participant with respect to whom the person is a Beneficiary.

        1.1.6    Code—the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code. Any reference in this Plan
Statement to a section of the Code, including the applicable regulation, shall
be considered also to mean and refer to any later amendment or replacement of
that section or regulation.

2

--------------------------------------------------------------------------------

        1.1.7    Committee—the Committee known as the ADC Retirement Committee,
referred to in this Plan Statement as Committee or Retirement Committee.

        1.1.8    Compensation—Recognized Compensation as defined in the ADC
Retirement Savings Plan, but for purposes of this Plan, determined without
regard to the limitation in section 401(a)(17) of the Code ($200,000 in 2002,
and as subsequently adjusted for inflation).

        1.1.9    Disability—a physical or mental condition resulting from injury
or illness which is of such a nature that it constitutes total disability as
defined for purposes of the group long-term disability insurance program
maintained by the Employer, whether or not the individual is actually covered by
such group long-term disability insurance program.

        1.1.10    Effective Date—September 1, 1990.

        1.1.11    Employer—the Principal Sponsor, any business entity affiliated
with the Principal Sponsor that adopts the Plan, and any successor thereof that
adopts the Plan.

        1.1.12    ERISA—the Employee Retirement Income Security Act of 1974,
including applicable regulations for the specified section of ERISA. Any
reference in this Plan Statement to a section of ERISA, including the applicable
regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.

        1.1.13    Excess Compensation—Compensation for a Plan Year that exceeds
the limitations in section 401(a)(17) of the Code for such Plan Year ($200,000
in 2002, and as subsequently adjusted for inflation).

        1.1.14    Excess Savings Agreement—the agreement which may be entered
into by a Participant as provided in Section 2.2.

        1.1.15    Event of Maturity—any of the occurrences described in
Section 6 by reason of which a Participant or Beneficiary may become entitled to
a distribution from the Plan.

        1.1.16    Participant—an employee of the Employer who has satisfied the
eligibility rules in Section 2 and receives a credit under an Account pursuant
to the rules of Section 3. An employee who has become a Participant shall be
considered to continue as a Participant in the Plan until the Participant's date
of death or if earlier, the date upon which the Participant is no longer
employed in Recognized Employment and upon which the Participant no longer has
any Account under the Plan (that is, the Participant has both received a
distribution of all of the Participant's Total Account, if any).

        1.1.17    Plan—the program of deferred compensation and supplemental
retirement income benefit of the Employer established for the benefit of
employees eligible to participate therein, as first set forth in this Plan
Statement. (As used herein, "Plan" refers to the legal entity established by the
Employer and not to the document pursuant to which the Plan is maintained. That
document is referred to herein as the "Plan Statement.") The Plan shall be
referred to as the ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN."

        1.1.18    Plan Statement—this document entitled ADC
TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN (2002 Restatement)" as adopted by
the Principal Sponsor effective as of January 1, 2002, as the same may be
amended from time to time thereafter.

        1.1.19    Plan Year—the twelve (12) consecutive month period ending on
any Annual Valuation Date.

        1.1.20    Principal Sponsor—ADC TELECOMMUNICATIONS, INC., a Minnesota
corporation.

        1.1.21    Recognized Employment—employment as a common law employee of
the Employer in a position which is:

(a)classified as Recognized Employment under the Retirement Savings Plan; and

3

--------------------------------------------------------------------------------

(b)is at a salary grade for which the midpoint plus annual target cash incentive
normally results in total target cash compensation equal to or greater than the
Code section 401(a)(17) compensation limit which is $200,000 in 2002 (and is
periodically adjusted under the Code for cost of living increases.)

        The Employer's classification of a person at the time of inclusion or
exclusion in Recognized Employment shall be conclusive for the purpose of the
foregoing rules. No reclassification of a person's status with the Employer, for
any reason, without regard to whether it is initiated by a court, governmental
agency or otherwise and without regard to whether or not the Employer agrees to
such reclassification, shall result in the person being included in Recognized
Employment, either retroactively or prospectively. Any uncertainty concerning a
person's classification shall be resolved by excluding the person from
Recognized Employment.

        1.1.22    Retirement Savings Plan—the tax qualified defined contribution
plan of the Principal Sponsor established for the benefit of employees eligible
to participate therein, as set forth in the document entitled "ADC RETIREMENT
SAVINGS PLAN TRUST AGREEMENT (1999 Restatement)" as adopted by the Principal
Sponsor effective as of April 1, 1999, as the same may be amended from time to
time thereafter.

        1.1.23    Unit Share—a bookkeeping unit which is the equivalent of one
(1) share of common stock of the Principal Sponsor.

        1.1.24    Valuation Date—the Annual Valuation Date and any day during
which the New York Stock Exchange is open for business or any other date chosen
by the Committee.

        1.1.25    Vested—nonforfeitable, i.e., a claim obtained by a Participant
or the Participant's Beneficiary to that part of an immediate or deferred
benefit hereunder which arises from the Participant's service, which is
unconditional and which is legally enforceable against the Plan.

        1.2    Rules of Interpretation.    An individual shall be considered to
have attained a given age on the individual's birthday for that age (and not on
the day before). The birthday of any individual born on a February 29 shall be
deemed to be February 28 in any year that is not a leap year. Notwithstanding
any other provision of this Plan Statement or any election or designation made
under the Plan, any individual who feloniously and intentionally kills a
Participant or Beneficiary shall be deemed for all purposes of this Plan and all
elections and designations made under this Plan to have died before such
Participant or Beneficiary. A final judgment of conviction of felonious and
intentional killing is conclusive for the purposes of this Section. In the
absence of a conviction of felonious and intentional killing, the Employer shall
determine whether the killing was felonious and intentional for the purposes of
this Section. Whenever appropriate, words used herein in the singular may be
read in the plural, or words used herein in the plural may be read in the
singular; and the words "hereof", "herein" or "hereunder" or other similar
compounds of the word "here" shall mean and refer to this entire Plan Statement
and not to any particular paragraph or Section of this Plan Statement unless the
context clearly indicates to the contrary. The titles given to the various
Sections of this Plan Statement are inserted for convenience of reference only
and are not part of this Plan Statement, and they shall not be considered in
determining the purpose, meaning or intent of any provision hereof. Any
reference in this Plan Statement to a statute or regulation shall be considered
also to mean and refer to any subsequent amendment or replacement of that
statute or regulation. This document has been adopted in the State of Minnesota
and has been drawn in conformity to the laws of that State and shall, except to
the extent that federal law is controlling, be construed and enforced in
accordance with the laws of the State of Minnesota.

        1.3    Transitional Rules.    The Employer may adopt such transition
rules as necessary to implement the Plan Statement effective January 1, 2002,
including, but not limited to, permitting the execution of Excess Savings
Agreements prior to that date.

4

--------------------------------------------------------------------------------




SECTION 2

ELIGIBILITY AND ENROLLMENT


        2.1    Eligibility.    An employee is eligible to enroll in this Plan
for a Plan Year if such employee: (i) is in Recognized Employment on the
November 1 immediately proceeding such Plan Year; and (ii) is selected by the
Committee to participate in the Plan for such Plan Year.

        2.2    Special Eligibility Rule for Employees Eligible as of November 1,
2000.    Notwithstanding anything to the contrary, any employee who was eligible
to participate in this Plan on or before November 1, 2000 shall remain eligible
to participate in this Plan for each Plan Year following December 31, 2000 until
such Participant's Event of Maturity pursuant to Section 6 of this Plan.
Employees who are eligible to participate in this Plan pursuant to this rule
shall not be subject to the automatic cancellation rules in Section 2.4.

        2.3    Special Eligibility Rule for Transition Benefit.    Any employee
of the Employer or an Affiliate who, in a Plan Year, receives: (i) Excess
Compensation and (ii) a Transition Benefit under the ADC Retirement Savings Plan
shall be eligible for a contribution under this Plan.

        2.4    Excess Savings Agreement.    To enroll for participation in this
Plan, an eligible employee must complete an Excess Savings Agreement and deliver
it to the Employer during the Annual Enrollment Period for the Plan Year in
which the employee desires to participate in the Plan. Subject to the provisions
of Section 2.4.2 and Section 2.4.3, an employee's Excess Savings Agreement shall
remain in effect for each subsequent Plan Year.

        2.4.1    Deferral Percentages.    Elections for Excess Savings Additions
may be made in increments of one percent (1%) and shall be equal to not less
than one percent (1%) nor more than fifteen percent (15%) of the amount of the
employee's Compensation. Such elections may be changed during any Annual
Enrollment Period.

        2.4.2    Automatic Cancellation.    An employee's Excess Savings
Agreement shall be automatically cancelled upon the Participant's termination of
employment or, if the Participant remains an employee of the Employer but is no
longer in Recognized Employment, the employee's Excess Savings Agreement shall
be automatically cancelled effective as of December 31 of the Plan Year in which
the employee is no longer eligible to participate in this Plan.

        2.4.3    Voluntary Cancellation.    An eligible employee who has an
Excess Savings Agreement in effect may cancel completely the Excess Savings
Agreement as of any December 31. Written notice of the cancellation must be
delivered to the Employer during the Annual Enrollment Period for the Plan Year
in which the employee desires the cancellation to be effective.

        2.4.4    Form of Agreement.    The Employer shall specify the form of
the Excess Savings Agreement, the form of any notices modifying the Excess
Savings Agreement, and all procedures for the delivery and acceptance of forms
and notices.

        2.4.5    Employer Administrative Error.    Notwithstanding anything in
this Section to the contrary, the Employer, in its sole discretion, may modify
or accept an eligible employee's Excess Savings Agreement during the Plan Year
if the modification is necessary to correct an administrative error made by the
Employer or if the Plan Administrator has failed to initially enroll the
Participant as of January 1. However, such modification shall only be to the
extent necessary to correct the error.

        2.5    Specific Exclusion.    Notwithstanding anything apparently to the
contrary in the Plan or in any written communication, summary, resolution or
document or oral communication, no individual shall be a Participant in the
Plan, develop benefits under the Plan or be entitled to receive benefits under
the Plan (either for the individual or the individual's survivors) unless such
individual is a

5

--------------------------------------------------------------------------------

member of a select group of management or highly compensated employees (as that
expression is used in ERISA). If a court of competent jurisdiction, any
representative of the U.S. Department of Labor or any other governmental,
regulatory or similar body makes any direct or indirect, formal or informal,
determination that an individual is not a member of a select group of management
or highly compensated employees (as that expression is used in ERISA), such
individual shall not be (and shall not have ever been) a Participant in the Plan
at any time. If any individual not so defined has been erroneously treated as a
Participant in the Plan, upon discovery of such error such individual's
erroneous participation shall immediately terminate ab initio and upon demand
such individual shall be obligated to reimburse the Principal Sponsor for all
amounts erroneously paid to that individual.

6

--------------------------------------------------------------------------------




SECTION 3

ADDITIONS TO ACCOUNTS


        3.1    Excess Savings Additions.    

        3.1.1    Amount.    The Employer shall credit each Participant's Excess
Savings Account with the amount of deferred Compensation agreed to by each
Participant pursuant to the Participant's Excess Savings Agreement. No excess
savings additions shall be credited to an eligible employee's account for a Plan
Year prior to the date the employee has either: (i) contributed the maximum
amount of voluntary pretax elective deferrals to the Retirement Savings Plan
allowable under Section 402(g) of the Code for the Plan Year; or (ii) earned
Compensation that exceeds the limitations in Section 401(a)(17) of the Code for
such Plan Year.

        3.1.2    Crediting the Account.    The amount of Excess Compensation
deferred with respect to each Participant shall be credited in dollar amounts to
the Participant's Excess Savings Account as soon as administratively practicable
following the last payroll cycle of a month for which the Compensation was
deferred.

        3.2    Fixed Match Additions.    

        3.2.1    Amount.    The Employer shall credit each eligible
Participant's Fixed Match Account with an amount equal to one hundred percent
(100%) of the first six percent (6%) of reduction in Excess Compensation for
each pay period which was agreed to by the Participant pursuant to an Excess
Savings Agreement.

        3.2.2    Crediting the Account.    The fixed match addition which is
made with respect to a Participant shall be credited in dollar amounts to the
Participant's Match Account as soon as administratively practicable following
the last payroll cycle of a month for which the fixed match is made.

        3.2.3    Eligible Participant.    For purposes of this Section 3.2, a
Participant shall be an "Eligible Participant" for a Plan Year for any payroll
cycle beginning after the date such Participant has completed one year of
Eligibility Service (as determined under the Retirement Savings Plan) with the
Employer or an Affiliate.

        3.3    Performance Match Additions.    

        3.3.1    Amount.    Each Plan Year, the Employer may (but shall not be
required to) credit to each eligible Participant's Performance Match Account a
percentage of the eligible Participant's Excess Compensation that is determined
each Plan Year. The percentage shall be the performance match percentage, if
any, determined for making performance match contributions for the Plan Year
under the Retirement Savings Plan. The amount, if any, credited to each eligible
Participant's Performance Match Account for a Plan Year shall be a percentage
(equal to the Performance Match Contribution percentage under the Retirement
Savings Plan for such Plan Year) of the first six percent (6%) reduction in
Excess Compensation under this Plan which was agreed to by the Participant
pursuant to an Excess Savings Agreement.

        3.3.2    Crediting the Account.    The performance match addition which
is made with respect to an eligible Participant shall be credited in dollar
amounts to the Participant's Performance Match Account as soon as
administratively practicable following the Annual Valuation Date in the Plan
Year for which the addition is made.

        3.3.3    Eligible Participant.    For purposes of this Section 3.3, a
Participant shall be an "eligible Participant" for a Plan Year only if such
Participant is on the last day of such Plan Year an employee of the Employer or
an Affiliate (including for this purpose any Participant who then is on
temporary layoff or authorized leave of absence or who, during such Plan Year,
was inducted

7

--------------------------------------------------------------------------------




into the Armed Forces of the United States from employment with the Employer)
and, prior to or during such Plan Year, the Participant has completed one year
of Eligibility Service (as determined under the Retirement Savings Plan) with
the Employer or an Affiliate.

        3.4    Transition Benefit.    

        3.4.1    Amount.    For a Plan Year in which an employee is eligible for
a transition benefit under this Plan, the Employer shall credit a Transition
Benefit Account established for such employee with an addition equal to the
employee's Excess Compensation for such Plan Year multiplied by the transition
benefit percentage determined for such employee under the Retirement Savings
Plan for such Plan Year. However, any transition benefit to be allocated and
credited to a Participant's Account which is in excess of the maximum
permissible addition which would have been contributed on behalf of the
Participant under the Retirement Savings Plan but for the limitation on annual
additions imposed under section 415 of the Code shall be credited not to this
Plan but to the ADC Telecommunications, Inc. Supplemental Retirement Plan.

        3.4.2    Crediting the Account.    The transition benefit addition which
is made with respect to a Participant shall be credited in dollar amounts to the
Participant's Transition Benefit Account as soon as administratively practicable
following the last day of the calendar month for which the addition is made.

        3.5    Nonduplication of Benefits.    The Plan shall be construed to
prevent the duplication of benefits provided under any other plan or
arrangement, whether qualified or nonqualified, funded or unfunded, to the
extent that such other benefits are provided directly or indirectly by the
Employer.

8

--------------------------------------------------------------------------------




SECTION 4

ESTABLISHMENT AND ADJUSTMENT OF ACCOUNTS


        4.1.    Participant Accounts.    

        4.1.1.    Establishment of Accounts.    The Committee shall cause a
bookkeeping account to be kept in the name of each Participant which shall
reflect the value the Participant deferral additions, fixed match additions,
performance match additions, transition benefit additions, and any earnings
thereon, credited to each Account of a Participant.

        4.1.2.    Adjustment of Accounts.    The Committee shall cause the value
of each Account to be increased (or decreased) from time to time for
distributions, additions, investment gains (or losses) and expenses charged to
the Account.

        4.1.3.    Investment of Accounts.    Except as provided in Sections 4.2
and 4.3, amounts credited to a Participant's Account will be adjusted for gains
and losses to the same extent that equal amounts would have been adjusted if
they had been invested as directed by the Participant in the subfund or subfunds
designated by the Committee.

        4.1.4.    Rules.    The Committee shall establish additional rules for
the adjustment of Accounts, including the times when additions shall be credited
under Section 3 for the purpose of crediting gains or losses under this
Section 4.

        4.2    Dividend Adjustment for Phantom Stock.    At such time that
dividends are paid on common stock of the Employer, the Unit Shares credited to
the Participant's Account, if any, shall be increased by crediting in Unit
Shares the amount of the dividend which would have been paid if the number of
Unit Shares had been shares of common stock of the Employer.

        4.3    Antidilution Adjustment for Phantom Stock.    In the event that
the outstanding shares of stock of the Employer, of whatever class or series,
are increased, decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Employer or of another corporation by
reason of any reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination of shares, stock dividends or
otherwise, then the number of Unit Shares credited to the Participant's Account,
if any, shall be adjusted so that the resulting number of Unit Shares shall be
in the same ratio to the original number of Unit Shares as the number of shares
of stock of the Employer, of whatever class or series, outstanding immediately
after the transaction described above giving rise to an adjustment hereunder
bears to the number of shares of stock of the Employer, of whatever class or
series, outstanding immediately prior to the transaction. Adjustments shall be
made as are necessary to prevent dilution or enlargement of the benefits
credited under the Plan.

        4.4    Not Funded.    The obligations of the Employer to make payments
under this Plan constitutes only the unsecured (but legally enforceable) promise
of the Employer to make such payments, and the Participant shall have no lien,
prior claim or other security interest in any property of the Employer. No fund,
trust or account (other than a bookkeeping account or reserve) will be
established or maintained by the Employer for the purpose of funding or paying
the benefits promised under this Plan. If such a fund is established, the
property therein shall remain the sole and exclusive property of the Employer.
The Employer will pay the cost of the Plan out of its general assets. All
references to accounts, accruals, gains, losses, income, expenses, payments,
custodial funds and the like are included merely for the purpose of measuring
the Employer's obligation to Participants in the Plan and shall not be construed
to impose on the Employer the obligation to create any separate fund for
purposes of the Plan.

9

--------------------------------------------------------------------------------


SECTION 5

VESTING ACCOUNTS


        5.1    Full Vesting. The Accounts of each Participant shall be fully
(100%) Vested at all times.

10

--------------------------------------------------------------------------------


SECTION 6

MATURITY


        6.1    Events of Maturity.    A Participant's Total Account shall mature
and shall become distributable in accordance with Section 7 upon the earliest
occurrence of any of the following events while in the employment of the
Employer of an Affiliate:

(a)the Participant's death,

(b)the Participant's termination of employment, whether voluntary or
involuntary,

(c)the Participant's Disability, or

(d)termination of the Plan;

provided, however, that a transfer from Recognized Employment to employment with
the Employer or an Affiliate that is other than Recognized Employment shall not
constitute an Event of Maturity.

        6.2    Effect of Maturity upon Further Participation in Plan.    On the
occurrence of an Event of Maturity, a Participant shall cease to have any
interest in the Plan other than the right to receive payment of all Accounts as
provided in Section 7, adjusted from time to time as provided in Section 4.

11

--------------------------------------------------------------------------------




SECTION 7

DISTRIBUTION


        7.1    Time of Distribution.    Upon the occurrence of an Event of
Maturity effective as to a Participant, the Employer shall make or commence
distribution of the Participant's Total Account (reduced by the amount of any
applicable payroll, withholding and other taxes) as of one of the following
times as the Participant shall designate in writing prior to the first Plan Year
in which the Participant first receives additions to the Participant's Accounts.

(a)Annual Valuation Date. Distribution may be made or commenced as of the Annual
Valuation Date coincident with or next following the Event of Maturity. Actual
distribution shall be made or commenced in the calendar month immediately
following the Annual Valuation Date or as soon thereafter as administratively
feasible.

(b)Quarterly Valuation Date. Distribution may be made or commenced as of the
quarterly Valuation Date coincident with or next following the Event of
Maturity. Actual distribution shall be made or commenced in the calendar month
immediately following the quarterly Valuation Date or as soon thereafter as
administratively feasible.

        7.2    Modification of Initial Designation and Failure to Designate.    

(a)A Participant may rescind the initial designation of the form of distribution
made pursuant to Sections 7.1 and 7.3 by making a new designation on a form
designated by the Employer, provided that such new designation is made no later
than the last day of the second Plan Year preceding the Plan Year in which
distribution is to commence. (By way of example, a participation who receives a
distribution in 2002 must make a new designation no later than December 31, 2000
for the new designation to be effective.)

(b)A Participant who fails to designate a time and form of distribution shall
receive their distribution in a single lump sum (pursuant to the rules of
Sections 7.1 and 7.3) as of the quarterly Valuation Date coincident with or next
following their Event of Maturity.

        7.3    Forms of Distribution.    Distribution of the Participant's Total
Account shall be made to the Participant or the Beneficiary entitled to receive
distribution (the "Distributee") in one of the following ways as the Participant
shall designate in writing prior to the first Plan Year in which the Participant
first receives additions to the Participant's Accounts.

(a)Lump Sum. If the Distributee is either a Participant or a Beneficiary, in a
single lump sum.

(b)Five Annual Installments. If the Distributee is a Participant, in a series of
substantially equal installments payable annually over a term of five (5) years.
If the Distributee is a Beneficiary of a Participant and distribution had
commenced to the Participant over a five (5) year period, in a series of
substantially equal installments payable annually over the remainder of the five
(5) year period. If the Distributee is a Beneficiary of a Participant and
distribution had not commenced prior to the Participant's death, in a series of
substantially equal installments payable annually over a term of five (5) years.

The amount of the installment distribution to be made in substantially equal
annual installments shall be determined by dividing the Account value as of the
Valuation Date of the installment distribution by the number of remaining
installments (including the installment being computed).

        7.4    Distribution in Cash.    The Employer shall make or commence
distribution of the Participant's Total Account in cash. The portion of the
Participant's Account credited with Unit Shares of phantom stock to be
distributed as of a Valuation Date shall be converted to a dollar amount based
on the price of ADC Telecommunications, Inc. common stock on the NASDAQ as of
the close of the NYSE.

12

--------------------------------------------------------------------------------


        7.5    Designation of Beneficiaries.    

        7.5.1    Right To Designate.    Each Participant may designate, upon
forms to be furnished by and filed with the Employer, one or more primary
Beneficiaries or alternative Beneficiaries to receive all of a specified part of
the Participant's Total Account in the event of the Participant's death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary or spouse. No such designation, change
or revocation shall be effective unless executed by the Participant and received
by the Employer during the Participant's lifetime.

        7.5.2    Failure of Designation.    If a Participant:

(a)fails to designate a Beneficiary,

(b)designates a Beneficiary and thereafter such designation is revoked without
another Beneficiary being named, or

(c)designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant,

such Participant's Total Account, or the part thereof as to which such
Participant's designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant's surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:

Participant's surviving spouse
Participant's surviving issue per stirpes and not per capita
Participant's surviving parents
Participant's surviving brothers and sisters
Representative of Participant's estate.

        7.5.3    Disclaimers of Beneficiaries.    A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant's Total Account may
disclaim his or her interest therein subject to the following requirements. To
be eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of a Total Account at the time
such disclaimer is executed and delivered, and must have attained at least age
twenty-one (21) years as of the date of the Participant's death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary's entire interest
in the undistributed Total Account is disclaimed or shall specify what portion
thereof is disclaimed. To be effective, duplicate original executed copies of
the disclaimer must be both executed and actually delivered to the Employer
after the date of the Participant's death but not later than nine (9) months
after the date of the Participant's death. A disclaimer shall be irrevocable
when delivered to the Employer. A disclaimer shall be considered to be delivered
to the Employer only when actually received by the Employer. The Employer shall
be the sole judge of the content, interpretation and validity of a purported
disclaimer. Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest disclaimed. A
disclaimer by a Beneficiary shall not be considered to be a transfer of an
interest in violation of the provisions of Section 8 and shall not be considered
to be an assignment or alienation of benefits in violation of federal law
prohibiting the assignment of alienation of benefits under this Plan. No other
form of attempted disclaimer shall be recognized by the Employer.

        7.5.4    Definitions.    When used herein and, unless the Participant
has otherwise specified in his or her Beneficiary designation, when used in a
Beneficiary designation, "issue" means all

13

--------------------------------------------------------------------------------




persons who are lineal descendants of the person whose issue are referred to,
including legally adopted descendants and their descendants but not including
illegitimate descendants and their descendants; "child" means an issue of the
first generation; "per stirpes" means in equal shares among living children of
the person whose issue are referred to and the issue (taken collectively) of
each deceased child of such person, with such issue taking by right of
representation of such deceased child; and "survive" and "surviving" mean living
after the death of the Participant.

        7.5.5    Special Rules.    Unless the Participant has otherwise
specified in his or her Beneficiary designation, the following rules shall
apply:

(a)If there is not sufficient evidence that a Beneficiary was living at the time
of the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

(b)The automatic Beneficiaries specified in Section 7.5.2. and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant's death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary's
estate.

(c)If the participant designates as a Beneficiary the person who is the
Participant's spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or the legal termination of
marriage between the Participant and such person shall automatically revoke such
designation. (The foregoing shall not prevent the Participant from designation a
former spouse as a Beneficiary on a form executed by the Participant and
received by the Employer after the date of the legal termination of marriage
between the Participant and such former spouse, and during the Participant's
lifetime.)

(d)Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant's death.

(e)Any designation of a Beneficiary only by Statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant's death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant's legal residence. The
employer shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.

        7.5.6    Spousal Rights.    No spouse or surviving spouse of a
Participant and no person designated to be a Beneficiary shall have any rights
or interest in the benefits accumulated under the Plan including, but not
limited to, the right to be the sole Beneficiary or to consent to the
designation of Beneficiaries (or the changing of designated Beneficiaries) by
the Participant.

        7.6    Death Prior to Full Distribution.    If a Participant dies after
an Event of Maturity but before distribution of the Participant's Total Account
has been completed, the remainder of the undistributed Total Account shall be
distributed in the same manner as herein before provided in the Event of
Maturity by reason of death. If, at the death of the Participant, any payment to
the Participant was due or otherwise pending but not actually paid, the amount
of such payment shall be included in the Total Account which is payable to the
Beneficiary (and shall not be paid to the Participant's estate).

14

--------------------------------------------------------------------------------

        7.7    Facility of Payment.    In case of the legal disability,
including minority, or a Participant or Beneficiary entitled to receive any
distribution under the Plan, payment shall be made, if the Employer shall be
advised of the existence of such condition:

(a)to the duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary, or

(b)to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Employer that the payment will be used for the
best interest and assist in the care of such Participant or Beneficiary, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
Participant of Beneficiary.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of the
Employer.

15

--------------------------------------------------------------------------------




SECTION 8

SPENDTHRIFT PROVISIONS


        No Participant or Beneficiary shall have any transmissible interest in
any Account nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while in
possession or control of the Employer, nor shall the Employer recognize any
assignment thereof, either in whole or in part, nor shall any Account be subject
to attachment, garnishment, execution following judgment or other legal process
while in the possession or control of the Employer.

        The power to designate Beneficiaries to receive the Total Account of a
Participant in the event of the Participant's death shall not permit or be
construed to permit such power or right to be exercised by the Participant so as
thereby to anticipate, pledge, mortgage or encumber the Participant's Account or
any part thereof, and any attempt of a Participant so to exercise said power in
violation of this provision shall be of no force and effect and shall be
disregarded by the Employer.

        This Section shall not prevent the Employer from exercising, in its
discretion, any of the applicable powers and options granted to them upon the
occurrence of an Event of Maturity, as such powers may be conferred upon them by
any provision hereof.

16

--------------------------------------------------------------------------------


SECTION 9

AMENDMENT AND TERMINATION


        9.1    Amendment and Termination.    The Compensation and Organization
Committee of the Board of Directors of ADC Telecommunications, Inc. hereby
reserves the power to unilaterally amend the Plan Statement and to partially
terminate or totally terminate the Plan and to reduce, suspend or discontinue
its additions to the Plan, either prospectively or retroactively or both;
provided that no amendment or termination shall be effective to reduce or divest
the Accounts of any Participant without such Participant's consent. The
Retirement Committee is authorized to amend the Plan Statement in any respect
that does not materially increase the cost of the Plan.

        9.2    Change in Control.    

        9.2.1    In General.    Notwithstanding any other provision of the Plan
Statement, Section 9.2.3, Section 9.2.4, Section 9.2.5 and Section 9.2.6 shall
take effect if and only if a Maturity Date (as defined in Appendix A) defined in
the Retirement Savings Plan) occurs effective as to this Plan following a Change
in Control. A Maturity Date cannot occur if there is no Change in Control. A
Maturity Date effective as to this Plan does not occur merely because there is a
Change in Control or merely because a Maturity Date occurs effective as to the
Retirement Savings Plan. A Maturity Date following a Change in Control must be
effective as to this Plan.

        9.2.2    Special Definitions.    For purposes of this Section 9.2, the
special definitions in Appendix A attached hereto shall apply.

        9.2.3    Amendment.    Notwithstanding any other provision of the Plan
Statement, during the two (2) years following the date of a Change in Control,
the provisions of the Plan Statement may not be amended if any amendment would
adversely affect the rights, expectancies or benefits provided by the Plan (as
in effect immediately prior to the Change in Control), of any Participant,
Beneficiary or other person entitled to payments under the Plan. The Plan may
not be terminated or merged with any other plan during the same two (2) year
period.

        9.2.4    Termination of Employment.    Notwithstanding any other
provision of the Plan Statement, the Total Account of any Participant actively
employed on the date of a Change in Control who terminates employment for any
reason including Good Reason, death, disability (as defined in section 22(e)(3)
of the Code) or Cause during the two (2) years following the date of the Change
in Control shall be distributed in a single lump sum cash payment as soon as
administratively feasible after such termination.

        9.2.5    Pending Distributions.    Notwithstanding any other provision
of the Plan Statement, any distribution (whether lump sum or installment) which
is pending but which has not actually been made or commenced on the date of a
Change in Control shall be distributed in a single lump sum cash payment as soon
as administratively feasible after the date of the Change of Control.

        9.2.6    Commutation of Installments.    Notwithstanding any other
provision of the Plan Statement, any remaining installments due to any
Participant who terminated employment before the date of a Change of Control
shall be distributed in a single lump sum cash payment as soon as
administratively feasible after the date of the Change of Control.

        9.2.7    Not Amendable.    Notwithstanding any other provision of the
Plan Statement, this Section 9.2 may not be amended to decrease any of the
benefits which it provides during the two (2) years following the date of a
Change in Control without the affirmative written consent of a majority in both
number and interest of the Participants actively employed on the date of the
Change in Control.

17

--------------------------------------------------------------------------------




SECTION 10

ADMINISTRATION


        10.1    Authority.    The Plan shall be administered by the Committee,
which shall have full discretionary power and authority to administer and
interpret the Plan and to determine all factual and legal questions under the
Plan, including but not limited to the entitlement of Participants and
Beneficiaries, and the amount of their respective interests. The Committee may
delegate or redelegate to one or more persons, jointly or severally, and whether
or not such persons are members of the Committee or employees of the Employer,
such functions assigned to the Committee hereunder as it may from time to time
deem advisable.

        10.2    Liability.    No member of the Committee and no director or
member of the management of the Employer shall be liable to any persons for any
actions taken under the Plan, or for any failure to effect any of the objective
or purposes of the Plan, by reason of insolvency or otherwise.

        10.3    Procedures.    The Committee may from time to time adopt such
rules and procedures as it deems appropriate to assist in the administration of
the Plan.

        10.4    Claim for Benefits.    No employee or other person shall have
any claim or right to payment of any amount hereunder until payment has been
authorized and directed by the Committee.

        10.5    Claims Procedure.    Until modified by the Committee, the claims
procedure set forth in this Section 10.5 shall be the claims procedure for the
resolution of disputes and disposition of claims arising under the Plan.

        10.5.1    Original Claim.    Any employee, former employee, or
Beneficiary of such employee or former employee may, if the employee, former
employee or Beneficiary so desires, file with the Committee a written claim for
benefits under the Plan. Within ninety (90) days after the filing of such a
claim, the Committee shall notify the claimant in writing whether the claim is
upheld or denied in whole or in part or shall furnish the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred eighty (180) days from the date
the claim was filed) to reach a decision on the claim. If the claim is denied in
whole or in part, the Committee shall state in writing:

(a)the specific reasons for the denial,

(b)the specific references to the pertinent provisions of this Plan on which the
denial is based,

(c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and

(d)an explanation of the claims review procedure set forth in this Section.

        10.5.2    Claims Review Procedure.    Within sixty (60) days after
receipt of notice that the claim has been denied in whole or in part, the
claimant may file with the Committee a written request for a review and may, in
conjunction therewith, submit written issues and comments. Within sixty
(60) days after the filing of such a request for review, the Committee shall
notify the claimant in writing whether, upon review, the claim was upheld or
denied in whole or in part or shall furnish the claimant a written notice
describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty days (120) from the date
the request for review was filed) to reach a decision on the request for review.

        10.5.3    General Rules.    

18

--------------------------------------------------------------------------------



(a)No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

(b)All decisions on original claims shall be made by the Committee and requests
for a review of denied claims shall be made by the Committee.

(c)The Committee may, in its discretion, hold one or more hearings on a claim or
a request for a review of a denied claim.

(d)Claimants may be represented by a lawyer or other representative at their own
expense, but the Committee reserves the right to require the claimant to furnish
written authorization. A claimant's representative shall be entitled to copies
of all notices given to the claimant.

(e)The decision of the Committee on an original claim or on a request for a
review of a denied claim shall be served on the claimant in writing. If a
decision or notice is not received by a claimant within the time specified, the
claim or request for a review of a denied claim shall be deemed to have been
denied.

(f)Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant's representative shall have a reasonable opportunity to
review a copy of this Plan Statement and all other pertinent documents in the
possession of the Employer and its Affiliates.

        10.6    Errors in Computations.    The Committee shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any Beneficiary to whom such benefit shall be
payable, directly or indirectly, to the Committee, and used by the Committee in
determining the benefit. The Committee shall not be obligated or required to
increase the benefit payable to or with respect to such Participant which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement of the Participant. However, the benefit of any Participant which
is overstated by reason of any such misstatement or any other reason shall be
reduced to the amount appropriate in view of the truth (and to recover any prior
overpayment).

19

--------------------------------------------------------------------------------




SECTION 11

PLAN ADMINISTRATION


        11.1    Principal Sponsor.    

        11.1.1    Officers.    Except as hereinafter provided, functions
generally assigned to the Principal Sponsor shall be discharged by its
Compensation and Organization Committee of the Board of Directors of ADC
Telecommunications, Inc. or delegated and allocated as provided herein.

        11.1.2    Compensation and Organization Committee.    Except as
hereinafter provided, the Compensation and Organization Committee of the Board
of Directors of ADC Telecommunications, Inc. may delegate and redelegate and
allocate and reallocate to one or more persons or to an Employer of persons
jointly or severally, and whether or not such persons are directors, officers or
employees, such functions assigned to the Principal Sponsor hereunder as the
Compensation and Organization Committee of the Board of Directors of ADC
Telecommunications, Inc. may from time to time deem advisable.

        11.1.3    Board of Directors.    Notwithstanding the foregoing, the
Compensation and Organization Committee of the Board of Directors of ADC
Telecommunications, Inc. shall have exclusive authority, which may not be
delegated, to act for the Principal Sponsor to terminate this Plan.

        11.1.4    Amendment.    The Principal Sponsor reserves the power to
amend this Plan Statement in any respect and either prospectively or
retroactively or both:

(a)in any respect by resolution of its Compensation and Organization Committee
of the Board of Directors of ADC Telecommunications, Inc.; and

(b)in any respect that does not materially increase the cost of the Plan by
action of the Retirement Committee.

        11.2    Conflict of Interest.    If any officer or employee of the
Employer or any member of the board of directors of the Employer to whom
authority has been delegated or redelegated hereunder shall also be a
Participant in the Plan, the Participant shall have no authority as such
officer, employee or member with respect to any matter specially affecting the
Participant's individual interest hereunder (as distinguished from the interests
of all Participants and Beneficiaries or a broad class of Participants and
Beneficiaries), all such authority being reserved exclusively to the other
officers, employees or members as the case may be, to the exclusion of the
Participant and the Participant shall act only in the Participant's individual
capacity in connection with any such material.

        11.3    Administrator.    The Principal Sponsor shall be the
administrator for purposes of Section 3(16)(A) of ERISA.

        11.4    Service of Process.    In the absence of any designation to the
contrary by the Principal Sponsor, the Secretary of the Principal Sponsor is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to the Plan in any legal proceeding, including arbitration,
involving the Plan.

20

--------------------------------------------------------------------------------


SECTION 12

DISCLAIMERS


        12.1    Term of Employment.    Neither the terms of the Plan Statement
nor the benefits hereunder nor the continuance thereof shall be a term of the
employment of any employee. The Employer shall not be obliged to continue the
Plan.

        12.2    Employment.    The terms of the Plan Statement shall not give
any employee the right to be retained in the employment of the Employer.

        12.3    Source of Payment.    Neither the Employer nor any of its
officers nor any member of its board of directors in any way secure or guarantee
the payment of any benefit or amount which may become due and payable hereunder
to any Participant or to any Beneficiary or to any creditor of a Participant or
a Beneficiary. Each Participant, Beneficiary or other person entitled at any
time to payments hereunder shall look solely to the assets of the Employer for
such payments or to the Accounts distributed to any Participant or Beneficiary,
as the case may be, for such payments. In each case where Accounts shall have
been distributed to a former Participant or a Beneficiary or to the person or
any one of a group of persons entitled jointly to the receipt thereof and which
purports to cover in full the benefit hereunder, such former Participant or
Beneficiary, or such person or persons, as the case may be, shall have no
further right or interest in the other assets of the Employer.

        12.4    Guaranty.    Neither the Employer nor any of its officers nor
any member of its board of directors shall be under any liability or
responsibility for failure to effect any of the objectives or purposes of the
Plan by reason of the insolvency of the Employer.

        12.5    Delegation.    The Employer and its officers and the members of
its board of directors shall not be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement.

21

--------------------------------------------------------------------------------





APPENDIX A

CHANGE IN CONTROL SPECIAL DEFINITIONS


        For purposes of Plan Section 9.2, the following special definitions
shall apply:

1"Acquiring Person" shall mean any "person" (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the "beneficial owner" (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of ADC TELECOMMUNICATIONS, INC. representing 20% or more of the
combined voting power of the then outstanding securities of ADC
TELECOMMUNICATIONS, INC., but shall not include ADC TELECOMMUNICATIONS, INC.,
any subsidiary of ADC TELECOMMUNICATIONS, INC. or any employee benefit plan of
ADC TELECOMMUNICATIONS, INC. or of any subsidiary of ADC
TELECOMMUNICATIONS, INC. or any entity holding shares of common stock of ADC
TELECOMMUNICATIONS, INC. organized, appointed or established for, or pursuant to
the terms of, any such plan.

2"Affiliate" and "Associate" shall have the respective meanings ascribed to such
terms in Rule 12b-2 promulgated under the Exchange Act. (For purposes of this
Section 7.6, "affiliate" shall not have the meaning ascribed to that term in
Section 1.2.4 of the Plan Statement.)

3"Cause" shall mean willful and continued failure by the employee to perform his
duties or gross and willful misconduct including, but not limited to, wrongful
appropriation of funds or the commission of a gross misdemeanor or felony.

4"Change in Control" shall mean:

4.1a change in control of ADC TELECOMMUNICATIONS, INC. of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not ADC TELECOMMUNICATIONS, INC. is then
subject to such reporting requirement;

4.2the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by ADC TELECOMMUNICATIONS, INC. or any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) that such person has
become the "beneficial owner" (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of ADC
TELECOMMUNICATIONS, INC. representing 20% or more of the combined voting power
of ADC TELECOMMUNICATIONS, INC.'s then outstanding securities, determined in
accordance with Rule 13d-3, excluding, however, any securities acquired directly
from ADC TELECOMMUNICATIONS, INC. (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from ADC TELECOMMUNICATIONS, INC.); provided, however,
that for purposes of this clause the term "person" shall not include ADC
TELECOMMUNICATIONS, INC., any subsidiary of ADC TELECOMMUNICATIONS, INC. or any
employee benefit plan of ADC TELECOMMUNICATIONS, INC. or of any subsidiary of
ADC TELECOMMUNICATIONS, INC. or any entity holding shares of common stock of ADC
TELECOMMUNICATIONS, INC. organized, appointed or established for, or pursuant to
the terms of, any such plan;

4.3the Continuing Directors cease to constitute a majority of ADC
TELECOMMUNICATIONS, INC.'s Board of Directors;

A-1

--------------------------------------------------------------------------------

4.4consummation of a reorganization, merger or consolidation of, or a sale or
other disposition of all or substantially all of the assets of, ADC
TELECOMMUNICATIONS, INC. (a "Business Combination"), in each case, unless,
following such Business Combination, (A) all or substantially all of the persons
who were the beneficial owners of ADC TELECOMMUNICATIONS, INC.'s outstanding
voting securities immediately prior to such Business Combination beneficially
own voting securities of the corporation resulting from such Business
Combination having more than 50% of the combined voting power of the outstanding
voting securities of such resulting corporation and (B) at least a majority of
the members of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the action of the
Board of Directors of ADC TELECOMMUNICATIONS, INC. approving such Business
Combination;

4.5approval by the shareholders of ADC TELECOMMUNICATIONS, INC. of a complete
liquidation or dissolution of ADC TELECOMMUNICATIONS, INC.; or

4.6the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of ADC
TELECOMMUNICATIONS, INC..


5"Continuing Director" shall mean any person who is a member of the Board of
Directors of ADC TELECOMMUNICATIONS, INC., while such person is a member of the
Board of Directors, who is not an Acquiring Person or an Affiliate or Associate
of an Acquiring Person, or a representative of an Acquiring Person or of any
such Affiliate or Associate, and who (A) was a member of the Board of Directors
on September 26, 1989, or (B) subsequently becomes a member of the Board of
Directors, if such person's initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors.

6"Eligible Participant" shall mean each Participant: (i) who is actively
employed on the date of a Change in Control, and (ii) who terminates employment
for any reason (including death) except for Cause during the two (2) years
following the date of a Change in Control.

7"Good Reason" shall mean the occurrence of any of the following events, except
for the occurrence of such an event in connection with the termination or
reassignment of the employee's employment by ADC TELECOMMUNICATIONS, INC. or any
of its subsidiaries for Cause or by reason of disability (as defined in
section 22(e)(3) of the Internal Revenue Code) or death:

7.1the assignment to the employee of employment responsibilities which are not
of comparable responsibility and status as the employment responsibilities held
by the employee immediately prior to a Change in Control;

7.2a reduction in the employee's base salary as in effect immediately prior to a
Change in Control;

7.3an amendment or modification of the incentive compensation program of ADC
TELECOMMUNICATIONS, INC. (except as may be required by applicable law) which
affects the terms or administration of the program in a manner adverse to the
interest of the employee as compared to the terms and administration of such
program immediately prior to a Change in Control;

7.4the requirement by ADC TELECOMMUNICATIONS, INC. or any of its subsidiaries
that the employee be based anywhere other than within fifty (50) miles of the
employee's office location immediately prior to a Change in Control, except for
requirements of temporary travel on business of ADC TELECOMMUNICATIONS, INC. to
an extent substantially consistent with the employee's business travel
obligations immediately prior to a Change in Control; or

A-2

--------------------------------------------------------------------------------

7.5except to the extent otherwise required by applicable law, the failure by ADC
TELECOMMUNICATIONS, INC. to continue in effect any benefit or compensation plan,
stock ownership plan, stock purchase plan, bonus plan, life insurance plan,
health-and-accident plan or disability plan in which the employee is
participating immediately prior to a Change in Control (or plans providing the
employee with substantially similar benefits), the taking of any action by ADC
TELECOMMUNICATIONS, INC. which would adversely affect the employee's
participation in, or materially reduce the employee's benefits under, any of
such plans or deprive the employee of any material fringe benefit enjoyed by the
employee immediately prior to such Change in Control, or the failure by ADC
TELECOMMUNICATIONS, INC. to provide the employee with the number of paid
vacation days to which the employee is entitled immediately prior to such Change
in Control in accordance with the vacation policy of ADC
TELECOMMUNICATIONS, INC. as then in effect.


8"Maturity Date" shall mean the eleventh (11th) business day following the date
of a Change in Control.

A-3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-r



ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN (2002 Restatement)
ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN (2002 Restatement)
TABLE OF CONTENTS
ADC TELECOMMUNICATIONS, INC. 401(k) EXCESS PLAN (2002 Restatement)
SECTION 1 INTRODUCTION
SECTION 2 ELIGIBILITY AND ENROLLMENT
SECTION 3 ADDITIONS TO ACCOUNTS
SECTION 4 ESTABLISHMENT AND ADJUSTMENT OF ACCOUNTS
SECTION 5 VESTING ACCOUNTS
SECTION 6 MATURITY
SECTION 7 DISTRIBUTION
SECTION 8 SPENDTHRIFT PROVISIONS
SECTION 9 AMENDMENT AND TERMINATION
SECTION 10 ADMINISTRATION
SECTION 11 PLAN ADMINISTRATION
SECTION 12 DISCLAIMERS
APPENDIX A CHANGE IN CONTROL SPECIAL DEFINITIONS
